MARY'S OPINION HEADING                                           




NO. 12-01-00286-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


MICHAEL AUSTIN,§
	APPEAL FROM THE 369TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

BOBBY W. BURNS, ET AL.,
APPELLEES§
	ANDERSON COUNTY, TEXAS




PER CURIAM
 This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on September 28, 2001.  Thereafter, on October 17, 2001, Appellant filed a notice of appeal which
failed to contain the information required by Rule 25.1(e), i.e. a certificate of service showing service
on all parties to the trial court's judgment.  
	On October 23, 2001, Appellant was notified pursuant to Tex. R. App. P. 37.1, that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed a corrected notice of appeal on or before November 26, 2001, the appeal would be referred
to the court for dismissal.  Tex. R. App. P. 42.3.   
	In accordance with this Court's notice, Appellant filed an amended notice of appeal on
November 2, 2001.  That notice, however, was also defective in that it still failed to comply with
Rule 25.1(e).  Since Appellant has persisted in failing to correct his defective notice of appeal after
notice, the appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure. 
Tex. R. App. P. 42.3(c).
Opinion delivered November 30, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)